COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00435-CR
                                NO. 02-15-00436-CR
                                NO. 02-15-00437-CR


MICHAEL ALVIN LLOYD                                             APPELLANT

                                         V.

THE STATE OF TEXAS                                                    STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
         TRIAL COURT NOS. 1401032D, 1404399D, 1404400D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      In each case, Appellant Michael Alvin Lloyd pled guilty to aggravated

robbery with a deadly weapon, and the trial court convicted him and sentenced

him to sixteen years’ confinement, with the sentences to run concurrently.

Appellant timely appealed.


      1
          See Tex. R. App. P. 47.4.
      Appellant’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, these appeals are frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of each appellate

record demonstrating why there are no arguable grounds for relief. See Stafford

v. State, 813 S.W.2d 503, 510–11 & n.3 (Tex. Crim. App. 1991).

      In compliance with Kelly v. State, counsel (1) notified Appellant of his

motion to withdraw; (2) provided him a copy of both the motion and brief;

(3) informed him of his right to file a pro se response; (4) informed him of his pro

se right to seek discretionary review should this court hold the appeals frivolous;

and (5) took concrete measures to facilitate his review of the appellate record in

each case.    See 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).            This court

afforded Appellant the opportunity to file a response on his own behalf, but he did

not do so. The State likewise declined to file a brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford,
813 S.W.2d at 511. Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).




                                          2
      Because Appellant entered open pleas of guilty, our independent review

for potential error is limited to potential jurisdictional defects, the voluntariness of

his pleas, error that is not independent of and supports the judgments of guilt,

and error occurring after entry of the guilty pleas.          See Monreal v. State,

99 S.W.3d 615, 619–20 (Tex. Crim. App. 2003); see also Faisst v. State,

98 S.W.3d 226, 227 (Tex. Crim. App. 2003).

      We have carefully reviewed counsel’s brief and the appellate record in

each case. We agree with counsel that these appeals are wholly frivolous and

without merit; we find nothing in the appellate records that arguably might

support these appeals. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.

Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim.

App. 2006).      Accordingly, we grant counsel’s motion to withdraw, deny

Appellant’s motion to appoint new counsel, and affirm the trial court’s judgments.


                                                      PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 30, 2017




                                           3